DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2020 has been entered.
 
Claim Objections
The Examiner acknowledges the amendment(s) to claim 16 filed on September 9, 2020. The objection(s) to claim 16 cited in the previous office action filed on June 9, 2020 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 9, 16 – 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2008/0121931 A1, prior art of record) in view of Yu et al. (US 2009/0061586 A1) and Amasuga et al. (U.S. 2008/0087916 A1, prior art of record).
Regarding claim 1, Chen figure 12 shows a transistor, comprising: 
a semiconductor body 10,12 (¶ [14] & [24]); 
a doped drain region 22 (¶ [24] where element 22 is a source/drain region) positioned in the semiconductor body 10,12; 
a doped source region 22 (¶ [24] where element 22 is source/drain region) positioned in the semiconductor body 10,12 and separated from the doped drain region (as seen in figure 12, the doped source and drain regions 22 are separated from each other); 
a channel region (¶ [26] located below the gate between the source/drain regions) extending between the source 22 and drain regions 22, the channel region at least partially on the doped drain region and the doped source region respectively (as seen in figure 12, the channel region of layer 12 under the gate 
the gate stack 14,16 including: 
a gate dielectric 14 (¶ [16]) in contact with the channel region, the gate dielectric 14 having a dielectric length in a first direction (e.g. length of dielectric 14 in the horizontal direction of figure 12); and 
a conductive gate 16 having a gate length in the first direction that exceeds the dielectric length by a distance that defines an undercut region (as seen in figure 12, the horizontal length of gate 16 exceeds the horizontal length of the gate dielectric 14), the conductive gate having a top surface, sidewalls, and an underside.  
Chen does not explicitly teach the channel region has a different doping property from those of the doped drain region and the doped source region.
Yu discloses an analogous device (e.g. figures 6a – 7b), wherein an analogous channel region 610 has a different doping property from those of the doped drain region 512 and the doped source region 512 (e.g. as disclosed in ¶ [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that the channel region has a different doping property from those of the doped drain region and the doped source region since it was known in the art that the channel region typically has a different doping type than the source and drain regions, as taught by Yu. One would have been motivated to have the channel 
Also, Chen does not explicitly disclose a gate stack partially recessed in the semiconductor body to a recess depth below a top surface of the semiconductor body; and a single, continuous encapsulant in contact with the top surface, sidewalls, and an-underside of the metal-conductive gate, the single, continuous encapsulant including an extension portion positioned below the top surface of the semiconductor body, extending in the undercut region and contacting an underside of the conductive gate and an edge surface of the gate dielectric.
Amasuga figure 1 shows a transistor comprising a gate stack 10 (¶ [28]) partially recessed in the semiconductor body 2 (¶ [23]) to a recess depth below a top surface of the semiconductor body 2; a single continuous encapsulant 12 (¶ [30]) in contact with the top surface, sidewalls, and an-underside of the metal-conductive gate 10, the single, continuous encapsulant 12 including an extension portion positioned below the top surface of the semiconductor body 2 (see figure 4 for an enlarged view of the region below the gate 10 and below the top surface of layers 7b of the semiconductor body 2), extending in the undercut region and contacting an underside of the conductive gate 10 and an edge surface of the gate dielectric (see figure 4 which shows the encapsulant 12 contacting the underside of the gate 10. The combination of the single continuous encapsulant 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chen to include a gate stack partially recessed in the semiconductor body to a recess depth below a top surface of the semiconductor body; and a single, continuous encapsulant in contact with the top surface, sidewalls, and an-underside of the metal-conductive gate, the single, continuous encapsulant including an extension portion positioned below the top surface of the semiconductor body, extending in the undercut region and contacting an underside of the conductive gate and an edge surface of the gate dielectric.  The ordinary artisan would have been motivated to modify Chen for at least the purpose of protecting the device from external contaminates (¶ [31]).

Regarding claim 2, Chen in view of Yu and Amasuga disclose the transistor of claim 1, Chen figure 12 shows a raised source and drain region 22 positioned above the top surface of the semiconductor body 12 and contacting the doped source and drain regions 12.  However Chen does not explicitly state “first and second metal contacts connected to the raised source and drain regions, respectively.”  Amasuga figure 1 shows a first 8 and second metal contacts 9 (¶ [25]) connected to the source and regions 7a,7b (¶ [25]), respectively.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chen to include a first and second metal contacts connected to the raised source and drain regions, respectively.  The ordinary 

Regarding claim 4, Chen in view of Yu and Amasuga disclose the transistor of claim 1, Amasuga shows wherein the first metal contact 8 contacts a first lateral side and a top side of the encapsulant 12 and the second metal contact 9 contacts a second lateral side and the top side of the encapsulant 12 (where the metal contacts 8,9 form a stepped shape and each step would read on the claimed top side of the encapsulant).

Regarding claim 5, Chen in view of Yu and Amasuga disclose the transistor of claim 1, Chen shows wherein the channel region is an epitaxial channel made of silicon germanium (¶ [24]).

Regarding claim 6, Chen in view of Yu and Amasuga disclose the transistor of claim 1, Chen shows wherein the semiconductor body includes: a semiconductor substrate; a semiconductor layer; and a buried insulating layer positioned between the semiconductor layer and the semiconductor substrate (¶ [14] where the substrate 10 is a “BOX” substrate and layer 12 is the semiconductor), wherein the doped source and drain regions 22 are positioned in the semiconductor layer and extend to the buried insulating layer 10.

Regarding claim 7, Chen in view of Yu and Amasuga disclose the transistor of claim 1, Chen shows wherein the gate dielectric 14 is made of a material having a dielectric constant greater than about 4.0 (¶ [15] disclosed as high-k material).

Regarding claim 8, Chen in view of Yu and Amasuga disclose the transistor of claim 1, Chen does not explicitly state “wherein the conductive gate includes a metal barrier layer made of a metal silicide that includes one or more of titanium, titanium nitride, titanium carbide, titanium tungsten, tantalum, or tantalum nitride.”  
Amasuga discloses a transistor comprising wherein the conductive gate 10 includes a metal barrier layer made of a metal silicide that includes one or more of titanium, titanium nitride, titanium carbide, titanium tungsten, tantalum, or tantalum nitride (¶ [28] where titanium nitride is disclosed listed as TaN/Au layer structure).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chen to include wherein the conductive gate includes a metal barrier layer made of a metal silicide that includes one or more of titanium, titanium nitride, titanium carbide, titanium tungsten, tantalum, or tantalum nitride.  The ordinary artisan would have been motivated to modify Chen for at least the purpose of reducing gate capacitance of the device (Amasuga ¶ [12]).

Regarding claim 9, Chen in view of Yu and Amasuga disclose the transistor of claim 1, but Chen does not explicitly state “wherein the conductive gate includes one or more of aluminum, tungsten, silver, platinum, gold, or copper.”  
Amasuga shows wherein the conductive gate 10 includes one or more of aluminum, tungsten, silver, platinum, gold, or copper (¶ [28] where gold is disclosed).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chen to include wherein the conductive gate includes one or more of aluminum, tungsten, silver, platinum, gold, or copper.  The ordinary artisan would have been motivated to modify Chen for at least the purpose of raising the amplification factor and reducing the noise factor (Asai ¶ [84]).

Regarding claim 16, Chen figure 12 shows a transistor, comprising: 
a substrate 10 that includes a buried insulating layer and a semiconductor layer 12 on the buried insulating layer (¶ [14] where substrate 10 includes the BOX); 
a drain region 22 that extends downward to the buried insulating layer 10;
a source region 22 that extends downward to the buried insulating layer 10 and separated from the doped drain region (as seen in figure 12, the doped source and drain regions 22 are separated from each other); 
a channel extending between the source and drain regions 22, the channel region at least partially on the doped drain region and the doped source 
the gate stack 14,16 including: 
a gate dielectric 14 in contact with the channel, the gate dielectric 14 having a dielectric length in a first direction (e.g. length of dielectric 14 in the horizontal direction of figure 12); and 
a conductive gate 16 having a gate length in the first direction that exceeds the dielectric length by a distance that defines an undercut region (as seen in figure 12, the horizontal length of gate 16 exceeds the horizontal length of the gate dielectric 14) the conductive gate 16 having a top surface, sidewalls, and an underside.  
Chen does not explicitly teach the channel region has a different doping property from those of the doped drain region and the doped source region.
Yu discloses an analogous device (e.g. figures 6a – 7b), wherein an analogous channel region 610 has a different doping property from those of the doped drain region 512 and the doped source region 512 (e.g. as disclosed in ¶ [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that the channel region has a different doping property from those of the doped drain region and the doped source region since it was known in the art that the channel region typically has a different doping type than the source and drain 
Also, Chen does not explicitly state disclose a gate stack partially recessed in the semiconductor body to a recess depth below a top surface of the semiconductor body; and a single, continuous encapsulant in contact with the top surface, sidewalls, and an-underside of the metal-conductive gate, the single, continuous encapsulant including an extension portion positioned below the top surface of the semiconductor body, extending in the undercut region and contacting an underside of the conductive gate and an edge surface of the gate dielectric.  
Amasuga figure 1 shows a transistor comprising a gate stack 10 (¶ [28]) partially recessed in the semiconductor body 2 (¶ [23]) to a recess depth below a top surface of the semiconductor body 2; a single continuous encapsulant 12 (¶ [30]) in contact with the top surface, sidewalls, and an-underside of the metal-conductive gate 10, the single, continuous encapsulant 12 including an extension portion positioned below the top surface of the semiconductor body 2 (see figure 4 for an enlarged view of the region below the gate 10 and below the top surface of layers 7b of the semiconductor body 2), extending in the undercut region and contacting an underside of the conductive gate 10 and an edge surface of the gate dielectric (see figure 4 which shows the encapsulant 12 contacting the underside of the gate 10. The combination of the single continuous encapsulant 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chen to include a gate stack partially recessed in the semiconductor body to a recess depth below a top surface of the semiconductor body; and a single, continuous encapsulant in contact with the top surface, sidewalls, and an-underside of the metal-conductive gate, the single, continuous encapsulant including an extension portion positioned below the top surface of the semiconductor body, extending in the undercut region and contacting an underside of the conductive gate and an edge surface of the gate dielectric.  The ordinary artisan would have been motivated to modify Chen for at least the purpose of protecting the device from external contaminates (¶ [31]).

Regarding claim 17, Chen in view of Yu and Amasuga disclose the transistor of claim 16, Chen shows wherein the source region and drain region 22 extend above a top surface of the substrate 10 (see figure 12).

Regarding claim 18, Chen in view of Yu and Amasuga disclose the transistor of claim 16, Chen does not explicitly state “first and second metal contacts connected to the raised source and drain regions, respectively; wherein the first metal contact contacts a first lateral side and a top side of the encapsulant and the second metal contact contacts a second lateral side and the top side of the encapsulant.”  
8 and second metal contacts 9 connected to the source and drain regions 7a,7b, respectively; wherein the first metal contact 8 contacts a first lateral side and a top side of the encapsulant 12 and the second metal contact 9 contacts a second lateral side and the top side of the encapsulant 12 (where the metal contacts 8,9 form a stepped shape and each step would read on the claimed top side of the encapsulant).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chen to include first and second metal contacts connected to the doped source and drain regions, respectively, wherein the first metal contact contacts a first lateral side and a top side of the encapsulant and the second metal contact contacts a second lateral side and the top side of the encapsulant..  The ordinary artisan would have been motivated to modify Chen for at least the purpose of electrically connecting to the source and drain regions of the device.

Regarding claim 19, Chen in view of Yu and Amasuga disclose the transistor of claim 16, Chen shows wherein the channel is an epitaxial channel made of silicon germanium (¶ [24]).

Regarding claim 20, Chen in view of Yu and Amasuga disclose the transistor of claim 16, Chen shows wherein the gate dielectric 14 is made of a material having a dielectric constant greater than about 4.0 (¶ [15] where high-k materials are disclosed).

Regarding claim 21, Chen figure 12 shows a transistor, comprising: 
a substrate 10 that includes a buried insulating layer and a semiconductor layer 12 on the buried insulating layer (¶ [14] where substrate 10 includes the BOX); 
a drain region 22 that extends downward to the buried insulating layer 10; 
a source region 22 that extends downward to the buried insulating layer 10 and separated from the doped drain region (as seen in figure 12, the doped source and drain regions 22 are separated from each other);
an epitaxial channel extending between the source and drain regions 22, the epitaxial channel being made from silicon germanium (¶ [24]), the channel region at least partially on the doped drain region and the doped source region respectively (as seen in figure 12, the channel region of layer 12 under the gate stack 14/16 is at least partially on the side and bottom surfaces of the doped drain and source regions 22); 
a gate stack 14,16 including: 
a gate dielectric 14 in contact with the channel, the gate dielectric 14 having a dielectric length in a first direction (e.g. length of dielectric 14 in the horizontal direction of figure 12); and 
a conductive gate 16 having a gate length in the first direction that exceeds the dielectric length by a distance that defines an undercut region (as seen in figure 12, the horizontal length of gate 16 exceeds the horizontal length of the gate dielectric 14), the conductive gate 16 having a top surface, sidewalls, and an underside. 

Yu discloses an analogous device (e.g. figures 6a – 7b), wherein an analogous channel region 610 has a different doping property from those of the doped drain region 512 and the doped source region 512 (e.g. as disclosed in ¶ [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that the channel region has a different doping property from those of the doped drain region and the doped source region since it was known in the art that the channel region typically has a different doping type than the source and drain regions, as taught by Yu. One would have been motivated to have the channel region with a different doping property from those of the doped drain region and the doped source region, in order to create a working NMOS or PMOS device (e.g. ¶ [0038] of Yu).
Also Chen does not explicitly disclose a single, continuous encapsulant in contact with the top surface, sidewalls, and an-underside of the conductive gate, the single, continuous encapsulant including an extension portion positioned below the top surface of the semiconductor body, extending in the undercut region and contacting an underside of the conductive gate and an edge surface of the gate dielectric. 
 Amasuga figure 1 shows a transistor comprising a gate stack 10 (¶ [28]) partially recessed in the semiconductor body 2 (¶ [23]) to a recess depth below a  2; a single continuous encapsulant 12 (¶ [30]) in contact with the top surface, sidewalls, and an-underside of the metal-conductive gate 10, the single, continuous encapsulant 12 including an extension portion positioned below the top surface of the semiconductor body 2 (see figure 4 for an enlarged view of the region below the gate 10 and below the top surface of layers 7b of the semiconductor body 2), extending in the undercut region and contacting an underside of the conductive gate 10 and an edge surface of the gate dielectric (see figure 4 which shows the encapsulant 12 contacting the underside of the gate 10. The combination of the single continuous encapsulant 12 of Amasuga with the gate stack 14/16 of Chen renders obvious that the encapsulant 12 would contact the edge surface of the gate dielectric 14 of Chen).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chen to include a single, continuous encapsulant in contact with the top surface, sidewalls, and an-underside of the metal-conductive gate, the single, continuous encapsulant including an extension portion positioned below the top surface of the semiconductor body, extending in the undercut region and contacting an underside of the conductive gate  and contacting an edge surface of the gate dielectric. The ordinary artisan would have been motivated to modify Chen for at least the purpose of protecting the device from external contaminates (¶ [31]).

Regarding claim 22, Chen in view of Yu and Amasuga disclose the transistor of claim 21, Chen shows the device further comprising: raised source 22 positioned above the top surface of the semiconductor body 12 and contacting the doped source and drain regions, respectively.

Regarding claims 23 and 24, Chen in view of Yu and Amasuga disclose the transistor of claim 22, Chen does not explicitly state “first and second metal contacts connected to the doped source and drain regions, respectively, wherein the first metal contact contacts a first lateral side and a top side of the encapsulant and the second metal contact contacts a second lateral side and the top side of the encapsulant.” 
Amasuga figure 1 shows first 8 and second metal contacts 9 connected to the doped source and drain regions 7a,7b, respectively; wherein the first metal contact 8 contacts a first lateral side and a top side of the encapsulant 12 and the second metal contact 9 contacts a second lateral side and the top side of the encapsulant 12 (where the metal contacts 8,9 form a stepped shape and each step would read on the claimed top side of the encapsulant).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chen to include first and second metal contacts connected to the doped source and drain regions, respectively, wherein the first metal contact contacts a first lateral side and a top side of the encapsulant and the second metal contact contacts a second lateral side and the top side of the encapsulant.  The ordinary artisan would have been motivated to modify Chen for at least the purpose of electrically connecting to the source and drain regions of the device.

Regarding claim 26, Chen in view of Yu and Amasuga disclose the transistor of claim 21, however Chen does not explicitly state “the gate stack partially recessed in the semiconductor body to a recess depth below the top surface of the semiconductor body.”  
Amasuga figure 1 shows a transistor comprising a gate stack 10 partially recessed in the semiconductor body 2 to a recess depth below a top surface of the semiconductor body 2.  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chen to include a gate stack partially recessed in the semiconductor body to a recess depth below a top surface of the semiconductor body.  The ordinary artisan would have been motivated to modify Chen for at least the purpose of protecting the device from external contaminates (¶ [31]).

Claims 3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu and Amasuga, as applied to claims 2 and 22 above, and further in view of Mouli (U.S. 2005/0145956 A1, herein after referred to as Mouli, prior art of record).
Regarding claims 3 and 25, Chen in view of Yu and Amasuga disclose the transistor of claims 2 and 22 respectively, Chen in view of Yu and Amasuga does not explicitly state “wherein the raised doped source and drain regions are made of epitaxial SiC.”  
Mouli figure 11 shows a transistor comprising raised doped source and drain regions 96 (¶ [56]) are made of epitaxial SiC (¶ [56]).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        June 24, 2021